Title: From George Washington to Thomas Wharton, Jr., 28 October 1777
From: Washington, George
To: Wharton, Thomas Jr.



Sir,
Head Quarters [Whitpain Township, Pa.] 28th October 1777.

I have the honor of yours of the 24th and am obliged by the attention, which you have paid to my request for a further aid of militia. I hope there will be no difficulty in assembling the number demanded, at a time, when there is the most favorable appearance of being able to rid their country of their oppressors, by their assistance. I trust no exertions will be wanting on the part of yourself and the Gentlemen of the Council to hasten them into the field. I have the honor to be Sir Your most obt Servt

Go: Washington


P.S. Be pleased to have the enclosed proclamation printed and published.

